July 02, 2010


Mr. Kristofer S. Monson
Assistant Solicitor General
P.O. Box 12548(MC 059)
Austin, TX 78711-2548
Mr. David Jefrie Mizgala
Munsch Hardt Kopf & Harr, P.C.
3800 Lincoln Plaza
500 N. Akard Street
Dallas, TX 75201

RE:   Case Number:  08-0345
      Court of Appeals Number:  13-06-00192-CV
      Trial Court Number:  B-05-1175-CV-C

Style:      INSTITUTIONAL DIVISION OF THE TEXAS DEPARTMENT OF CRIMINAL
      JUSTICE AND MIGUEL MARTINEZ
      v.
      ARTHUR POWELL

Dear Counsel:

      Today the Supreme Court of Texas issued a per curiam  opinion  in  the
above-referenced  cause.   You  may  obtain  a  copy  of  the  opinion   at:
http://www.supreme.courts.state.tx.us/historical/recent.asp.  If  you  would
like   the   opinion   by   email,   please   contact   Claudia   Jenks   at
claudia.jenks@courts.state.tx.us   or   call   (512)463-1312   ext.   41367.
(Justice Lehrmann not sitting)


                                       Sincerely,
                                       [pic]
                                       Blake A. Hawthorne, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk
Enclosure
|cc:|Ms. Dorian E.      |
|   |Ramirez            |
|   |Ms. Anna Marie     |
|   |Silvas             |
|   |Ms. Marcy Hogan    |
|   |Greer              |